Exhibit 10.1





AMENDMENT AND TERMINATION OF
EXPRESSJET AIRLINES, INC.
SUPPLEMENTAL RETIREMENT PLAN


            WHEREAS, ExpressJet Airlines, Inc. (the “Company”) has heretofore
established the ExpressJet Airlines, Inc. Supplemental Retirement Plan (the
“Plan”) for the benefit of its eligible employees; and



            WHEREAS, the Company desires to effect a partial termination of the
portion of the Plan attributable to the “Grandfathered Accounts” maintained
under the Plan; and



            WHEREAS, the Company desires to amend the Plan to (a) change the
time of payment of the balances in the “Deferral Accounts” maintained under the
Plan in accordance with the transition relief provided under IRS Notice 2007-86
regarding the application of Section 409A of the Internal Revenue Code (“Notice
2007-86”), and (b) cease the crediting of any amounts to such accounts for any
period beginning after December 31, 2008; and



            WHEREAS, the Company desires to terminate the Plan in its entirety
after the completion of all distributions of the account balances maintained
under the Plan;



            NOW, THEREFORE, the Plan is hereby amended and terminated as
follows:



            1.         The Company hereby effects a partial termination of the
Plan as of December 31, 2008, by terminating that portion of the Plan
attributable to the Grandfathered Accounts maintained under the Plan.  The
Grandfathered Account balances shall be adjusted as of December 31, 2008, for
hypothetical interest as provided in Section 5.2 of the Plan and the balance of
each Grandfathered Account (determined after such adjustment) shall be paid in a
single, lump sum cash payment as soon as is practicable after such date (but in
no event later than January 9, 2009) to the Participant for whom such account is
maintained.



            2.         The Deferral Account balances maintained under the Plan
shall be adjusted as of December 31, 2008, for hypothetical interest as provided
in Section 5.2 of the Plan and, as permitted under the transition relief
provided in Notice 2007-86, the balance of each Deferral Account (determined
after such adjustment) shall be paid in a single, lump sum cash payment as soon
as is practicable after such date (but in no event later than January 9, 2009)
to the Participant for whom such account is maintained.



            3.         No amounts shall be credited to the accounts maintained
under the Plan for any period beginning after December 31, 2008.  No individual
who is not a Participant in the Plan as of the date this instrument is approved
by the Human Resources Committee of the Board of Directors of ExpressJet
Holdings, Inc. shall become a Participant in the Plan.

--------------------------------------------------------------------------------


            4.         Notwithstanding any provision in this instrument to the
contrary, with respect to any Participant who incurs a Separation from Service
prior to December 31, 2008, (a) such Participant shall receive a distribution of
his or her Grandfathered Account in accordance with paragraph 1 above, (b) the
terms and provisions set forth in paragraph 2 above shall not apply to such
Participant, and (c) such Participant shall receive a distribution of his or her
Deferral Account in accordance with the terms of the Plan determined without
regard to the provisions set forth in paragraph 2 above.



            5.         The Plan shall be and is hereby terminated in its
entirety effective upon the completion of all distributions contemplated in the
preceding paragraphs of this instrument.



            6.         Each capitalized term used in this instrument shall have
the same meaning ascribed to such term under the Plan, unless otherwise
indicated herein or unless the context of such term indicates otherwise.



            7.         Any provision of the Plan which is inconsistent with any
provision of this instrument shall be considered to be and hereby is amended by
this instrument.



            IN WITNESS WHEREOF, the undersigned has caused these presents to be
executed this 20th day of November, 2008.





 

            

EXPRESSJET AIRLINES, INC.
(Registrant)




                                           

         

/s/ Karen P. Miles                               

       

Karen P. Miles, Vice President
Human Resources and Administration

--------------------------------------------------------------------------------

